Title: To James Madison from John Wheelock, 13 July 1815
From: Wheelock, John
To: Madison, James


                    
                        Sir,
                        Dartmouth College July 13th, 1815.
                    
                    The subject of this letter will apologise to your goodness for what, under other circumstances, a sense of propriety in not interfering with your important attentions, would have led the writer to avoid.
                    After various early and ineffectual attempts of the benevolent, in the northern colonies (now states), to civilize and christianize the savage tribes of the land, by the occasional employment of missionaries, to the same end my father & predecessor projected the plan, and established Moors Ind: Chary. School; where select natives were educated, and then returned to their tribes. It commenced and remained in Connecticut till its removal, in 1770, to this place, when, and where, Dartmouth College, in connexion, was instituted.
                    The School has continued from its origin to the present time; and in it Indian youths, in almost uninterrupted succession, have received instruction. The effects of this method have been found more favourable to the design than any other, which had been adopted; and the influences of many who returned, after their improvements, have been traced by discerning judges in the melioration of the manners of the tribes, to which they belonged; as the Oneida, Caghnewaga, St: Francis, and others. Those at the

School, during the revolutionary war, were from Canada; and the effect was favourable in attaching their tribes to the interest of the states, that the northern frontiers were less exposed to ravages and devastation.
                    The interest of the fund of the School in the hands of the Society in Scotland can afford permanent support scarcely for three; and five, in number, are now here, & supplied with clothing, board, tuition, and other necessaries. Two of these youths, James Stevenson and Jacob Jemison, each about fifteen years old, are of the Seneca nation, on Buffalo creek upwards of 400 from this.
                    Considering the Senecas as the largest and most respected of the northern tribes within the limits of the federal government, from a desire to procure and educate some of their children I employed Mr Elijah F. Willey to visit that tribe. He was among them in May. The chiefs convened. After consultations they concluded that the two, above named, should go with him to be instructed at the school; and, accordingly, on the 31st. of that month they arrived. By Mr Willey’s written statement they are grandsons of the Young king, the chief leader of the nation. He, cheerfully, parted with them; earnestly requesting, “that they might be diligently watched, and kept from bad company; and, especially, suffered to go to no places of dissipation.” They are youths of talents; and, as of the race of savages, remarkably dignified in their spirit, and amiable in their deportment. By the statement, above mentioned, it, also, appears, that there is but one man of the tribe, who is able to interpret; and not one, who can read or write. It seems the desire of the chiefs, that these boys should be instructed, thereby to become useful in teaching, and conducting affairs for the improvement of their own nation.
                    The expenses of Mr Willey’s journey, making provision for, and transporting them to the School, amounted to $113.66.Cts, which I have paid him, exclusive of $20.0. given him by judge Granger, towards defraying the expense of his mission. The judge observed, that, “if it were desired that a part of the annuities of the Indians be appropriated to their education, the president of the united States would be the person, to whom application should be made.” In addition to the above $113.66. I shall be obliged to apply near $100.0. to supply both with decent clothing pr anm, of which they came, in a great measure, destitute: and, besides, it will be requisite to provide board, lodging, books, &c. It will be impossible, with my present means, to defray all these expenses, and, also, support the other three, who are now in the School, without some new resources. For about $320.0., at $160.0. each pr anm, the two might be properly furnished with board, clothing, & every necessary, while they will be under the best advantages for instruction at School.
                    Will you permit me, Sir, to suggest the considerations, which have enduced me to offer an address to your Excellency on the present occasion.

Your wisdom has applied measures and means to introduce, and promote improvement in arts and civilization, among the nations, in the region of the Missisippi; and the fruits have been abundant. The Senecas, being an important northern nation, the education of their children in a method pleasing to them, and in which they feel interested, may open the path to their benefit, and future advancement; and, in a political view, tend to increase their attachment and fidelity to the United States. In adopting measures to obtain the end in such a channel, perhaps, no two youths could be selected, for their mental qualities and high family alliance, as more proper objects of attention and support than the two, whom they have sent to this school.
                    May I not, then, Sir, solicit your kind regard the foregoing subject; and submit to your wisdom whether granting the means out of the said annuities, or other sources, to defray the above referred to expense of their transportation, and their annual support; or, otherwise, some part, as may be thought proper, of the same, would not be amply remunerated by the political advantage resulting from the measure to the United States, and, at the same time, by opening a passage for rays of light to illuminate a nation in the abyss of darkness and barbarism.
                    Should the present application receive the countenance of your wisdom, virtue, and humanity, it will be gratefully considered as a particular favour, and recorded among the instances of your extended and benevolent deeds in promoting the happiness of the human race.
                    With my unfeigned desires, that the best divine blessings may always rest on your person, and your important counsels, and administrations, at the helm of our national government, I have the honour to be, with profound respect, Sir, Your Excellency’s most obliged, & obedient humle. Servant,
                    
                        
                            John Wheelock
                            
                        
                    
                    
                        P. S. I shall take the liberty to forward a copy of the printed Sketches of the History of Dartmouth College & Moors C. School; as it presents, in the 6th, Sect: a more particular account of the state & circumstances of the latter than is contained in the foregoing Address.
                    
                